*1115Upon reargument, the Supreme Court properly adhered to its original determination denying that branch of the appellants’ cross motion which was pursuant to CPLR 3211 (a) (8) to dismiss the complaint insofar as asserted against them for lack of personal jurisdiction. The court also properly, in effect, granted that branch of the plaintiffs prior motion which was to extend her time to serve the appellants pursuant to CPLR 306-b. A consideration of the relevant factors, as revealed in the record, supported the extension (see Leader v Maroney, Ponzini & Spencer, 97 NY2d 95, 105-106 [2001]; Bumpus v New York City Tr. Auth., 66 AD3d 26, 31-32 [2009]; see also Earle v Valente, 302 AD2d 353, 354 [2003]; Sean Uk Lee v Corso, 300 AD2d 385, 386 [2002]; Citron v Schlossberg, 282 AD2d 642 [2001]). Dillon, J.P, Angiolillo, Dickerson and Cohen, JJ., concur.